In satisfaction of a three-count indictment, defendant pleaded guilty to assault in the second degree. Under the terms of the plea agreement, he was to be sentenced as a second felony offender to seven years in prison, together with a period of post-release supervision not to exceed five years, to run concurrently with another sentence he was then serving. He was thereafter sentenced in accordance with the terms of the plea agreement and he now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has an extensive criminal record, considering his young age, and has demonstrated a propensity to engage in violent behavior as evidenced by the brutal attack he perpetrated on a police officer, causing the officer physical injuries including a broken nose. In view of the foregoing, we do not find any abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Torra, 309 AD2d 1074, 1076 [2003]; lv denied 1 NY3d 581 [2003]).
Rose, J.P, Lahtinen, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.